NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

              MICHEMANA SERAPHIN, Petitioner/Appellee,

                                        v.

                    JIMMY GILOT, Respondent/Appellant.

                           No. 1 CA-CV 20-0573 FC
                                FILED 5-6-2021


           Appeal from the Superior Court in Maricopa County
                   No. FC2020-001863, FC2020-002012
               The Honorable Aryeh D. Schwartz, Judge

                                  AFFIRMED


                                   COUNSEL

Michemana Seraphin, Glendale
Petitioner/Appellee

Jimmy Gilot, Phoenix
Respondent/Appellant


                       MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Lawrence F. Winthrop joined.
                            SERAPHIN v. GILOT
                            Decision of the Court

B A I L E Y, Judge:

¶1            Jimmy Gilot (“Father”) appeals the superior court’s parenting
time order designating Michemana Seraphin (“Mother”) as the primary
residential parent of their two children, J.G. and K.G. For the following
reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            Father and Mother were married for nearly five years before
Mother petitioned for legal separation. Eight days later, Father petitioned
for dissolution of marriage.

¶3            After an evidentiary hearing, the superior court entered a
decree of dissolution. The court awarded the parties joint legal decision-
making and designated Mother as the children’s primary residential parent.
The order provides for Father to exercise parenting time every Friday
morning to Sunday night and for three hours on Tuesday evenings.

¶4            We have jurisdiction over Father’s timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1), and -2101(A)(1).

                               DISCUSSION

¶5            On appeal, Father argues the court abused its discretion in
designating Mother as the primary residential parent, erred in making
several factual findings related to the children’s best interests, and failed to
consider evidence related to Mother’s mental health. “We review parenting
time orders for an abuse of discretion.” Woyton v. Ward, 247 Ariz. 529, 531,
¶ 5 (App. 2019). Mother failed to file an answering brief. When debatable
issues are raised, we may treat the failure to file an answering brief as a
confession of error. See Bugh v. Bugh, 125 Ariz. 190, 191 (App. 1980).
Because Father does not raise any debatable issues, we decline to find
Mother’s failure to file an answering brief a confession of error and address
the merits of Father’s appeal. See id. (explaining reversal is not mandatory
although a debatable issue is presented on appeal and no answering brief
is filed).

¶6             Under A.R.S. § 25-403(A), the court must “determine legal
decision-making and parenting time . . . in accordance with the best
interests of the child[ren],” and in doing so must “consider all factors that
are relevant.” Here, the court made written findings regarding all relevant
factors under § 25-403(A). Additionally, because both parties alleged the


                                       2
                              SERAPHIN v. GILOT
                              Decision of the Court

other had committed domestic violence, the court also weighed § 25-
403.03(C)’s factors and determined no credible evidence supported a
finding that either party had committed an act of domestic violence.

¶7            Father argues the court erred in finding that K.G. was not
enrolled in school and that neither party committed domestic violence
against the other. We defer to the court’s factual findings unless clearly
erroneous. Engstrom v. McCarthy, 243 Ariz. 469, 471, ¶ 4 (App. 2018).
Contrary to Father’s argument regarding K.G., the court determined that
neither party presented any evidence that the child was enrolled in school
or daycare. As to the domestic violence finding, the court determined no
credible evidence was presented to support a conclusion that either party
committed domestic violence. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203
Ariz. 278, 280, ¶ 4 (App. 2002) (stating the “court, as the trier of fact . . . is in
the best position to weigh the evidence, observe the parties, and judge the
credibility of the witnesses”). Moreover, because Father failed to file a
transcript with this court, we presume the evidence presented at trial
supported the court’s findings. See Myrick v. Maloney, 235 Ariz. 491, 495, ¶
11 (App. 2014).

¶8             Finally, Father argues the court failed to consider Mother’s
mental health. But the court determined that no credible evidence was
presented regarding either party’s mental health. Thus, the court did not
fail to consider this factor. See Jesus M., 203 Ariz. at 280, ¶ 4.

¶9            To the extent Father argues the court erred in designating
Mother as the primary residential parent, he has shown no abuse of
discretion. See Woyton, 247 Ariz. at 531, ¶ 5.

                                 CONCLUSION

¶10            Because Father has shown no error, we affirm the parenting
time order.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                           3